Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 12/16/21 has been entered and fully considered.
Claim 1 has been amended.
Claims 2, 9 and 10 have been cancelled.
Claim 11 is new and fully supported by the disclosure as originally filed.
Summary
Applicant’s arguments see pages 4-6, filed 12/16/2021, with respect to claims 1, 3-8 and 11 have been fully considered and are persuasive.  The 103 rejection of claims 1, 3-8 and 11 have been withdrawn.
Claims 1, 3-8 and 11 are pending and have been considered.
Reasons for Allowance
Claims 1, 3-8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a method for marking a petroleum hydrocarbon or a liquid biologically derived fuel; said method comprising adding to said petroleum hydrocarbon or liquid biologically derived fuel at least one compound of formula (1), wherein R!, R”, R?, R*, R°, R°, R’, R°, R’ and R” independently are hydrogen, C1-C15 hydrocarbyl; wherein each compound having formula (1) is present at a level 
	FELDMAN ET AL. (US 5102427) is the closest prior art that teaches:
FELDMAN teaches a fuel composition comprising a petroleum distillate fuel and an oil soluble composition comprising as component (b) a mono-alkylated diphenyl ether wherein the alkyl group contains from about 16 to 44, preferably from about 20 to 24 carbon atoms. It is implicit to the skilled chemist that mono alkylation at the reaction conditions taught in FELDMAN (aluminium chloride catalyst) favors the formation of the para-isomer, i.e. the R3 or R8 substituent being alkyl. Component (b) can be present at a level within 0.001 to 0.5 wt% (10-5000 wtppm, i.e. mg/kg) (see claims 1, 7, 9, 10 and abstract).
	However FELDMAN differs from the claimed invention in that FELDMAN does not disclose or suggest Applicant’s claimed invention as disclosed above.
In other words, FELDMAN teaches that is mono-alkylated diphenyl ether can be uses as part of a three-component formulation to improve the low temperature flowability of fuels.  As is known in the art and as discussed in the present specification, for a compound to be suitable as a fuel marker, it should have particular characteristics, such as being inert to other components in the fuel, being stable over the expected life of the fuel, being able to be separated and identified from the fuel using commonly available analytical techniques, being generally unnoticeable without using analytical techniques, and being such that it does not break down into harmful components when the fuel is burned, etc. There is nothing inherent in a product that is touted for improving low temperature flowability that would lead a person of ordinary skill in the art to believe that such materials would also be good for use as fuel markers.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771